First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species of compound 60:

    PNG
    media_image1.png
    192
    229
    media_image1.png
    Greyscale
 in the reply filed on October 14, 2022 is acknowledged.

Claims 14-19, 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2022.
Based on applicant’s election, claims 1-13 and 20-24 will be examined according to MPEP § 803.02.

Specification
The use of the term ULTIMA GOLD™, ZORBAX®, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	Although the use of marks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). Every effort should be made to prevent their use in any manner which might adversely affect their validity as marks.  See MPEP § 608.01(v) II. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 20-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 1 recites “m is an integer of 0, 1, 3, 4, 5, 6, 7, 8, 9 and 10” and in the response to the election requirement, applicant defines m as 2.  Note:  The instant invention does not define m as 2.  Clarification is requested.  
Additionally, the definitions of m, o, p and q are confusing.  For example, according to applicant’s election:

    PNG
    media_image2.png
    286
    586
    media_image2.png
    Greyscale
However, if m is 2, i.e., Rx is methyl and hydroxy; o and q are 1, i.e., Rf and Rz are methyl groups and p is 0, how does applicant account for the hydrogens.  
Note: According to claim 1, Rx, Ry, Rz, and Rf can be hydrogen but applicant does not account for hydrogen in the definitions of m, o, p and q in the elected species.  Clarification is requested.
Claims 5 and 8 recite, 
the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d); and

    PNG
    media_image3.png
    170
    611
    media_image3.png
    Greyscale
; ring A is also substituted with (Ra)x and Ra is defined as:

    PNG
    media_image4.png
    243
    606
    media_image4.png
    Greyscale
The duplicate recitations of substituents for ring A creates confusion.  Correction or clarification is requested.
Claim 6 recites “ring A, Z, Ra and x are as defined in claim 4”.  However, said variables are not identified and therefore, are not defined by claim 4.  
Claim 7 recites R3b and R21 are as defined in claim 4.  However, the formulae of claim 7 do not identify R3b and R21.
For the purpose of prior art rejection, the definitions found in claim 5 are presumed.
For these reasons, the skilled artisan in the art at the time of the present invention would have been unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botella et al. (Journal of Medicinal Chemistry, 2017).
Botella et al. teaches neurosteroids such as:

    PNG
    media_image5.png
    180
    750
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    170
    260
    media_image6.png
    Greyscale
, etc. with GABAA activity (see the entire article, especially page 7812, Table 1).  The compounds and compositions taught by the reference are encompassed by the instant claims.

Claim(s) 1-4, 6, 10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (cited by applicant on IDS dated 08/31/2020).
Anderson et al. teaches it is well established that neurosteroids such as

    PNG
    media_image7.png
    220
    198
    media_image7.png
    Greyscale
are GABAA modulators useful as anticonvulsants, anxiolytics, etc.  (see the entire article, especially page 4118, Introduction).  The compounds and compositions taught by the reference are encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Botella et al. (Journal of Medicinal Chemistry, 2017).
Botella et al. teaches neurosteroids such as:

    PNG
    media_image5.png
    180
    750
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    170
    260
    media_image6.png
    Greyscale
, etc. with GABAA activity (see the entire article, especially page 7812, Table 1).  
The instant claims differ from the reference by reciting compounds, such as, 

    PNG
    media_image8.png
    179
    229
    media_image8.png
    Greyscale
which differs only by the presence of CH3 group.  
However, if a compound is disclosed to have a particular utility, one of ordinary skill in the art would have a reasonable expectation that modifying the compound by the interchange of hydrogen and alkyl would yield compounds having similar properties. Hydrogen and methyl substitutions are known in the art and have been held to be obvious variants of each other. See In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA, 1978). The interchange of an alkyl group and hydrogen, in and of itself, is obvious. See Ex Parte Bluestone, 135 USPQ 199 (B.P.A.I. 1961); In re Lincoln and Byrkit, 53 USPQ 40 (C.C.P.A. 1942); In re Druey and Schmidt, 138 USPQ 39 (C.C.P.A. 1963); In re Lohr and Spurlin, 137 USPQ 548 (C.C.P.A. 1963); In re Hoeksema, 158 USPQ 596 (C.C.P.A. 1968); In re Hoke, 195 USPQ 148 (C.C.P.A. 1977); Ex parte Fauque, 121 USPQ 425 (B.P.A.I. 1954); Ex parte Henkel, 130 USPQ 474, (B.P.A.I. 1960). 
Absence a showing of unexpected or unobvious results, the substitution of methyl for hydrogen on a known compound is not a patentable modification.  
For this reason, the claimed invention is rendered prima facie obvious.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628